 

[tlogo.jpg]

 

PROMISSORY NOTE

 

U.S.$13,000,000

Dated:   July 31, 2013,

New York, New York

 

1.     Obligation and Repayment: For value received, Borrower absolutely and
unconditionally promises to pay to the order of the Bank, at the Office, without
defense, setoff or counterclaim, the principal amount of THIRTEEN MILLION United
States Dollars ($13,000,000.00), together with interest and any other sum(s) due
and payable as specified below. The principal amount of this Note shall be due
and payable in installments on the dates and in the respective amount shown
below:

 

Date of Payment  Amount of
Principal Payment  October 1, 2013, January 1, 2014, April 1, 2014 and July 1,
2014  $0  October 1, 2014, January 1, 2015, April 1, 2015 and July 1, 2015 
$250,000  October 1, 2015, January 1, 2016, April 1, 2016 and July, 2016 
$625,000  October 1, 2016, January 1, 2017, April 1, 2017 and July, 2017 
$750,000  October 1, 2017, January 1, 2018 and April 1, 2018  $875,000  July 1,
2018  $3,875,000 

 

2.     Interest: Subject to paragraph A(2) of the Terms and Conditions, interest
shall accrue on the principal amount of this Note outstanding from time to time
at the following rate described in the Rider referred to in Paragraph 3 below
(the "Loan Rate"). Interest shall be payable in accordance with the attached
Rider.

 

3.     Riders: In the event of any inconsistency between this Note and any
Rider(s) to which this Note is subject, the provisions of such Rider(s) shall
prevail. This Note is subject to the following Rider, which is part of this
Note: Rider to Promissory Note, dated as of the date hereof.

 

4.     Address and Identification of Borrower:

 

Address: 3500 South DuPont Highway, Dover Delaware 19901

Telephone: 347-532-5894

Fax: 347-436-9178

 

(1)     Social Security or Taxpayer ID number: 45-1478879

 

5.     Agreement to All Terms and Conditions; Authorization to Complete Blanks:
This Note is subject to all of the Terms and Conditions set forth below. Each of
the undersigned agrees to all of the provisions of this Note, including the
Terms and Conditions and any Rider(s).

 

6.     No Representations or Agreements by the Bank: Each of the undersigned
acknowledges that the Bank has made no representation, covenant, commitment or
agreement to Borrower except pursuant to any written document executed by the
Bank.

 

7.     No Representation of Nonenforcement: Each of the undersigned acknowledges
that no representative or agent of the Bank has represented or indicated that
the Bank will not enforce any provision of this Note, including the Terms and
Conditions and any Rider(s), in the event of litigation or otherwise.

 

[Remainder of this page intentionally left blank; signature appears on the next
page;

Terms and Conditions appear following the signature page]

 

 

 

 

8.     Waiver of Jury Trial: Borrower waives, and understands that the Bank
waives, the right to a jury trial with respect to any dispute arising hereunder
or relating to any of the Liabilities; any judicial proceeding with respect to
any such dispute shall take place without a jury.

 

9.     Execution of Promissory Note: Borrower understands that by signing this
Note it is agreeing to all of the terms as      contained in this Note and all
other Terms and Conditions and Rider(s) attached hereto and made a part hereof.

 

Print name of Borrower:

 

IM BRANDS, LLC       By:  XCEL BRANDS, INC.          Its: Manager       By: /s/
James F. Haran     Name: James F. Haran     Title: Chief Financial Officer By:  

 

[Terms and Conditions appear commencing on the
next page]

 

SIGNATURE PAGE TO
PROMISSORY NOTE

 

 

 

 

TERMS AND CONDITIONS

 

Definitions are set forth in paragraph N.

 

A.     Calculation and Accrual of Interest: (1) Generally. Interest shall be
calculated on a daily basis on outstanding balances at the Applicable Rate,
divided by 360, on a month consisting of 30 days. During any time that the
Applicable Rate would exceed the applicable maximum lawful rate of interest, the
Applicable Rate shall automatically be reduced to such maximum rate. Any
interest payment made in excess of such maximum rate shall be applied as, and
deemed to be, in the Bank's sole discretion, (a) a payment of any of the
Liabilities, in such manner as determined by the Bank, or (b) held as cash
collateral to be retained by the Bank to secure payment of the Liabilities if
application of such excess to the outstanding principal amount of this Note
would result in Fixed Rate Liquidation Costs being due from the Borrower, such
cash collateral to be applied to any Liabilities arising as soon as practicable.
(2) Increased Rate. Interest shall accrue at the Increased Rate upon and after
(a) the occurrence of any Debtor Relief Action, (b) any demand of payment of
this Note (if payable on demand) or (c) the occurrence of any Event of Default
(if this Note is payable other than on demand). (3) Accrual. To the extent
permitted by Law, interest shall accrue at the Applicable Rate on all unpaid
Liabilities under this Note, including but not limited to any unpaid interest
and any unpaid obligation owed pursuant to paragraph B (Indemnification).

 

B.     Indemnification: To the extent permitted by Law: (1) Taxes. All payments
under this Note shall be made free and clear of, and without deduction for, any
Taxes. If Borrower shall be required to deduct any Taxes in respect of any sum
payable under this Note, then (a) the sum payable shall be increased so that the
Bank shall receive an amount equal to the sum the Bank would have received had
no deductions been made, and (b) Borrower shall make such deductions and shall
pay the amount deducted to the relevant Governmental Authority. Borrower shall
pay to the Bank on demand, and shall indemnify and hold the Bank harmless from,
any and all Taxes paid by the Bank and any and all liability (including
penalties, interest and expenses) with respect thereto arising out of the
Borrower’s failure to comply with the provisions of this clause (1), whether or
not such Taxes were correctly or legally asserted. Within 30 days after any
Taxes are paid by Borrower, Borrower shall furnish evidence thereof to the Bank.
The Bank shall provide Borrower two copies of appropriate tax forms properly
completed and duly executed by the Bank claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by Borrower under
this Agreement and the other Loan Documents. Such forms shall be delivered by
the Bank on or before the first date it is entitled to receive any payment under
this Note or any other Loan Document. In addition, the Bank shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by the Bank. The Bank shall promptly notify the Borrower at any time
it determined that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). (2) Regulatory Costs.
In the event that in connection with the transaction(s) contemplated by this
Note and/or the Bank's funding of such transaction(s), the Bank is required to
incur any Regulatory Costs in order to comply with any Law issued after the date
of this Note, then Borrower shall pay to the Bank on demand, and shall indemnify
and hold the Bank harmless from, any and all such Regulatory Costs. (3) Costs
and Expenses. Borrower shall pay the Bank, and shall indemnify and hold the Bank
harmless from, any and all Costs and Expenses within ten (10) days after the
Bank’s invoice to Borrower with respect thereto. (4) Prepayment Costs. If
Borrower makes any payment of Prepaid Principal (voluntarily or not), then
Borrower shall pay to the Bank an amount equal to the Applicable Percentage
multiplied by the amount of Prepaid Principal and in addition an amount
sufficient to compensate the Bank for its Fixed Rate Liquidated Costs. Borrower
agrees that determining the actual amount of the Fixed Rate Liquidated Cost may
be difficult or impossible in any specific instance and accordingly agrees with
Bank that the Fixed Rate Liquidated Cost shall equal the excess, if any, of the
present value (determined using the Applicable Discount Rate) of (a) the product
of (i) the amount of principal prepaid, multiplied by (ii) the Fixed Rate
applicable to such prepaid amount divided by 360, multiplied by (iii) the
remaining number of days from the date of the prepayment to the maturity date of
the Loan, over (b) the product of (i) the amount of principal prepaid,
multiplied by (ii) the rate determined by Bank to be the fixed rate that would
be applicable to the prepaid amount if the Fixed Rate was being set by Bank on
the date of prepayment divided by 360, multiplied by (iii) the remaining number
of days from the date of the prepayment to the maturity date of the Loan. (5)
Bank Certificate. The Bank's certificate as to any amounts owing under this
paragraph shall be prima facie evidence of Borrower's obligation.

 

1

 

 

C.     Set Off: Every Account of Borrower with the Bank shall be subject to a
lien and during the existence of any Event of Default to being set off against
the Liabilities. The Bank may at any time during the existence of any Event of
Default at its option and without notice, except as may be required by law,
charge and/or appropriate and apply all or any part of any such Account toward
the payment of any of the Liabilities. The Bank agrees promptly to notify the
Borrower after any such set off and application made by the Bank, provided that
the failure to give such notice shall not affect the validity of such set off
and application.

 

D.     Events of Default: Each of the following shall be an Event of Default
hereunder: (1) Nonpayment. The nonpayment when due of any principal amount of
the Liabilities; (a) the non-payment within three (3) Business Days after the
same shall become due of any interest or any other part of the Liabilities; (b)
the prohibition by any Law of payment of any part of any of the Liabilities. (2)
Bankruptcy; Adverse Proceedings. (a) The occurrence of any Debtor Relief Action;
(b) the appointment of a receiver, trustee, committee, custodian, personal
representative or similar official for any Party or for any Material part of any
Party’s property; (c) any action taken by any Party to authorize or consent to
any action set forth in subparagraph D(2)(a) or (b); (d) the rendering against
any Party of one or more judgments, orders, decrees and/or arbitration awards
(whether for the payment of money or injunctive or other relief) which in the
aggregate are Material to such Party, if they continue in effect for 30 days
without being vacated, discharged, stayed, satisfied or performed and involve an
aggregate liability of $750,000 or more (excluding amounts covered by insurance
to the extent the relevant third parties insurer has agreed in writing to cover
such amount); (e) the issuance or filing of any warrant, process, order of
attachment, garnishment or other lien or levy against any Material part of any
Party’s property which shall not have been vacated, discharged, stayed or bonded
pending appeal within thirty (30) days; (f) the commencement of any proceeding
under, or the use of any of the provisions of, any Law against any Material part
of any Party’s property which shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days, including but not limited to any
Law (i) relating to the enforcement of judgments or (ii) providing for
forfeiture to, or condemnation, appropriation, seizure or taking possession by,
or on order of, any Governmental Authority; (g) the forfeiture to, or the
condemnation, appropriation, seizure, or taking possession by, or on order of,
any Governmental Authority, of any Material part of any Party’s property; (h)
any Party being charged with a crime by indictment, information or the like. (3)
Noncompliance. (a) any Party fails to perform under Sections 4(e), (f), (t) and
(u) of the Letter Agreement, Sections 5.4, 5.6 and 5.7 of the IP Security
Agreement and Section 10.1 of the Security Agreement and such failure is not
cured within thirty (30) days of the earlier to occur of (i) the date upon which
Borrower or Guarantor becomes aware of such failure and (ii) the date upon which
written notice thereof is given to Borrower by Bank; (b) other than those items
separately covered by a clause contained in this Section (D), any “Event of
Default” (as such term is defined in each Loan Document) by any Party with
respect to any Loan Document; (c) the giving to the Bank by or on behalf of any
Party at any time of any materially incorrect or incomplete representation,
warranty, statement or information; (c) the failure of any Party to furnish to
the Bank copies of its financial statements and such other information
respecting such Party’s business, properties, condition or operations, financial
or otherwise, promptly when and in such form as reasonably required or requested
by the Bank; (d) any Party’s failure or refusal, upon reasonable notice from the
Bank (unless an Event of Default has occurred and is continuing, in which case
no notice is necessary), to permit the Bank's representative(s) to visit such
Party’s premises during normal business hours and to examine and make
photographs, copies and extracts of such Party’s property and of its books and
records subject to the limitations set forth in the Letter Agreement; (e) any
Party’s concealing, removing or permitting to be concealed or removed, any part
of its property with the intent to hinder or defraud any of its creditors; (f)
any Party’s making or suffering any Transfer of any of its property, which
Transfer is deemed fraudulent under the law of any applicable jurisdiction; (g)
any material provision of any Loan Document shall for any reason cease to be
valid and binding on or enforceable against any Party thereto or any such Party
shall so state in writing or bring an action to limit its obligations or
liabilities thereunder; or any Loan Document that creates a security interest in
the collateral purported to be be covered thereby shall for any reason (other
than pursuant to the terms thereof) cease to create a valid security interest in
the collateral purported to be covered thereby or such security interest shall
for any reason cease to be a perfected and first priority security interest
subject only to Permitted Liens. (4) Adverse Changes. (a) Intentionally Deleted;
(b) the dissolution or liquidation of any Party; (c) any Party’s failure to be
and remain in good standing and qualified to do business in each jurisdiction
Material to such Party; (d) any Party shall (i) default in making any payment of
any principal of any indebtedness (excluding the Liabilities) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such indebtedness to become due
prior to its stated maturity; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this clause (d) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (d) shall have occurred and be continuing with respect to
indebtedness the outstanding principal amount of which exceeds in the aggregate
$500,000; (e) Borrower becoming insolvent, as defined in the Uniform Commercial
Code; (f) any Party’s Material failure to pay any tax when due; (g) any loss,
suspension, nonrenewal or invalidity of any Material permit, franchise or
Trademark (as such term is defined in the Letter Agreement) or the like of
Borrower; (h) the occurrence of any event which gives any Person (other than
Bank) the right to assert a lien, levy or right of forfeiture against any
Material part of any Party’s property; (i) Borrower's failure to give the Bank
notice, within 10 Business Days after Borrower had notice or knowledge, of the
occurrence of any event which, with the giving of notice and/or lapse of time,
would constitute an Event of Default. (5) Business Changes. (a) any change in
Control of Borrower; (b) any merger or consolidation involving any Party not
permitted under the terms of a Loan Document; (c) any Party’s sale or other
Transfer of substantially all of its property; (d) any Material change in the
nature or structure of any Party’s business; (e) Robert W. D’Loren shall no
longer be the Chairman of the Board of Directors of Borrower or Guarantor or
have the duties of the Chairman of the Board of Directors of Borrower or
Guarantor. (6) Material License Termination or Default. The termination of, any
amendment or other modification to, or any default under the QVC Agreement but
only to the extent such event could reasonably be expected to have a Material
adverse effect on Borrower’s business or financial condition and Borrower has
not replaced such license within sixty (60) days of such termination with a
license which generates revenue at least equivalent to the QVC Agreement which
was terminated.

 

2

 

 

E.     Remedies: (1) Acceleration at Bank's Option. Upon any failure to pay this
Note in full on demand (if payable on demand) or (if this Note is payable other
than on demand) upon the occurrence of any Event of Default other than any
Debtor Relief Action, then any and all Liabilities, not then due, shall, at the
Bank's option, become immediately due and payable, without notice, which
Borrower waives. (2) Automatic Acceleration. Upon the occurrence of any Debtor
Relief Action, then, whether or not any of the Liabilities are payable upon
demand and notwithstanding paragraph F, any and all Liabilities not then due,
shall automatically become immediately due and payable, without notice or
demand, which Borrower waives. (3) Additional Remedies. Bank shall have all
rights and remedies available to it under any applicable Loan Document or Law
after any applicable notice or cure period.

 

F.      Waiver of Protest, etc.: Notice, presentment, protest, notice of
dishonor and (except for such of the Liabilities as are payable on demand, but
subject to subparagraph E(2)) demand for payment are hereby waived as to all of
the Liabilities.

 

G.     Payment: (1) Manner. Any payment by other than immediately available
funds shall be subject to collection. Interest shall continue to accrue until
the funds by which payment is made are available to the Bank. If and to the
extent any payment of any of the Liabilities is not made when due, the Bank is
authorized in its discretion to effect payment by charging any amount so due
against any Account of Borrower with the Bank without prior notice, except as
may be required by law, whether or not such charge creates an overdraft and of
which event the Bank will provide notice following such charging of an Account.
(2) Application. Any payment received by the Bank (including a deemed payment
under paragraph A, a set-off under paragraph C or a charge against an Account
under this paragraph G) shall be applied to pay any obligation of
indemnification (including but not limited to under paragraph B) and to pay any
other Liabilities (including interest thereon and the principal thereof) in such
order as the Bank shall elect in its discretion. Borrower will continue to be
liable for any deficiency. (3) Prepayment. Borrower shall be entitled to pay any
outstanding principal amount or installment under this Note on any Business Day
prior to the applicable Due Date without the prior consent of the Bank, provided
that (a) any such payment shall be together with payment of all Liabilities then
due and all interest accrued on the Prepaid Principal to the date of such
payment, and (b) any such payment shall be on not less than 5 Business Days'
notice to the Bank and shall be accompanied by any amount required pursuant to
subparagraph B(4). Any such payment shall, unless otherwise consented to by the
Bank, be applied pro rata to the last outstanding principal amount(s) to become
due under this Note in inverse order of maturity. (4) Non-Business Days. If any
payment of any of the Liabilities is due on any day that is not a Business Day,
it shall be payable on the next Business Day. The additional day(s) shall be
included in the computation of interest. (5) Extension at Bank's Option. The
Bank shall have the option, which may be exercised one or more times by
notice(s) to Borrower, to extend the date on which any amount is payable
hereunder to one or more subsequent date(s) set forth in such notice(s). (6)
Late Payment. Without limiting or waiving any rights or remedies of the Bank
contained in the Note or under applicable law, and without implying that the
Bank has any obligation to declare or to notify the Borrower of the occurrence
of any Event of Default, if the Bank has neither declared nor notified the
Borrower of the occurrence of an Event of Default, and if any amount of any
required payment of principal, interest fees and/or Late Charge (as defined
below) under the Note is not paid in full within (7) seven days after the same
is due, then in addition to all interest, penalty interest or other fees due to
the Bank pursuant to the Note, any rider to the Note or any agreement or
document related to this credit facility, the Borrower shall pay the Bank a late
fee equal to $14.30 for each day thereafter. Any amount due under this paragraph
shall be referred to herein as a "Late Charge". The Borrower shall pay any and
all such Late Charges in addition to all payments of principal, interest and
fees (if any) under the Note, provided, however, that during any time that any
of the above Late Charges would cause the total interest payable under the Note
to exceed the applicable maximum lawful rate of interest, then the sum of (a)
all such Late Charges and (b) the amount of interest payable at the Applicable
Rate shall automatically be reduced to an amount that shall not exceed the
amount of interest payable at such maximum rate.

 

3

 

 

H.      Parties; Counterparts; No Transfer by Borrower: If Borrower is more than
one Person, all of them shall be jointly and severally liable under this Note.
This Note and any Rider hereto may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single instrument. Any signature delivered by a party by facsimile
or electronic transmission (including email transmission of a PDF image) shall
be deemed an original signature hereto. Without the Bank's written consent,
Borrower shall have no right to make any Transfer of any of the Liabilities; any
such purported Transfer shall be void. Subject to the foregoing, the provisions
of this Note shall be binding on Borrower's successors and assigns.

 

I.     Bank Transfers: (1) Transferability. Without limiting the Bank's rights
hereunder, and subject to the prior written consent of Borrower not to be
unreasonably withheld (which consent shall not be required after the occurrence
and during the continuance of an Event of Default) the Bank may make a Transfer
of all or any part of (a) the Liabilities), (b) any obligation of any other
Party in connection with any of the Liabilities, (c) any Loan Document of any
Party in connection with any of the Liabilities or any agreement related
thereto, (d) any collateral, mortgage, lien or security interest, however
denominated, securing any of the Liabilities, and/or (e) the Bank's rights and,
if any, obligations with respect to any of the foregoing. (2) Extent of
Transfer. In the event the Bank shall make any Transfer (and has obtained the
consent of Borrower to the extent required hereunder) of any of the foregoing
items ("Transferred Items"), then - to the extent provided by the Bank with
respect to such Transfer - the Transferee shall have the rights, powers,
privileges and remedies of the Bank. The Bank shall thereafter, to the extent of
such Transfer, be forever relieved and fully discharged from all liability or
responsibility, if any, that it may have to any Person with respect thereto,
except for claims, if any, arising prior to or upon such Transfer. The Bank
shall retain all its rights and powers with respect to any Transferred Items to
the extent that it has not made a Transfer thereof. Without limiting the
foregoing, to the extent of any such Transfer with respect to which Borrower has
provided its consent or such consent is not required, paragraph B
(Indemnification) shall apply to any Taxes, Regulatory Costs, Costs and
Expenses, and Fixed Rate Liquidation Costs of, or incurred by, any Transferee,
and paragraphs C (Set-Off) and G(1) (Payment-Manner) shall apply to any Account
of Borrower with any Transferee and if the required Borrower consent is not so
obtained, then such Transferee shall be entitled to reimbursement or
compensation under the foregoing paragraphs only to the extent such amounts
would have been payable to Bank if the Transfer had not occurred. (3)
Disclosures. The Bank is authorized to disclose to any prospective or actual
Transferee any information that the Bank may have or acquire about Borrower and
any information about any other Person submitted to the Bank by or on behalf of
Borrower provided that such prospective or actual Transferee agrees to maintain
the confidentiality of such information consistent with the terms of the Loan
Document. (4) Negotiability Defenses Waived. If this Note is not a negotiable
instrument, Borrower waives all defenses (except such defenses as may be
asserted against a holder in due course of a negotiable instrument) which
Borrower may have or acquire against any Transferee who takes this Note, or any
complete or partial interest in it, for value, in good faith and without notice
that it is overdue or has been dishonored or of any defense against or claim to
it on the part of any Person.

 

4

 

 

J.     No Oral Changes; No Waiver by the Bank; Partial Unenforceability: This
Note may not be changed orally. Neither a waiver by the Bank of any of its
options, powers or rights in one or more instances, nor any delay on the part of
the Bank in exercising any of them, nor any partial or single exercise thereof,
shall constitute a waiver thereof in any other instance. Any provision of this
Note which is prohibited, unenforceable or not authorized in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
prohibition, unenforceability or nonauthorization, without invalidating the
remaining provisions of this Note in that or any other jurisdiction and without
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.

 

K.     Disputes and Litigation: (1) Governing Law. This Note and the rights and
obligations of the Bank and Borrower hereunder shall be governed by the internal
laws of the State of New York without giving effect to conflict of laws
principles. (2) Jurisdiction, Venue, and Service of Process. Borrower and the
Bank each submit to the nonexclusive jurisdiction of the federal and state
courts in the State of New York in New York County with respect to any dispute
arising hereunder or relating to any of the Liabilities. Service of process may
be made on Borrower or the Bank by personal delivery at, or by mail addressed
to, any address to which the Bank is authorized to address notices to Borrower.
(3) Waiver of Defenses, Setoffs, Counterclaims and Certain Damages. Borrower
waives the right to assert to the extent permitted by applicable law any defense
(other than the defense of payment), setoff or counterclaim in any proceeding
relating in any way to this Note or any transaction contemplated hereby. The
Bank shall not have any liability for negligence, except solely to the extent
required by law and not disclaimable, and except for its own gross negligence or
willful misconduct. In any event, the Bank shall not have any liability for any
special, consequential or punitive damages. (4) Sovereign Immunity. Borrower
irrevocably waives, with respect to itself and its property, any sovereign
immunity that it may have or hereafter acquire, including but not limited to
immunity from the jurisdiction of any court, from any legal process, from
attachment prior to judgment, from attachment in aid of execution, from
execution or otherwise.

 

L.     OFAC and Patriot Act: Borrower shall: Comply with all Anti-Terrorism
Laws; immediately to notify the Bank if it obtains knowledge that it or any of
its Affiliates has become or been listed as a Restricted Party or has been
charged with or has engaged in any violation of any Anti-Terrorism Law; not to
receive any funds from a Restricted Party and, in any case, to exclude any funds
derived from any Restricted Party or from any person or entity involved in the
violation of any Anti-Terrorism Law from being used to pay debt service or any
other amounts owing under the Note; not to transfer or permit the transfer of
any legal or beneficial ownership interest of any kind in Borrower to a
Restricted Party or any person or entity involved in the violation of any
Anti-Terrorism Law; not to acquire, directly or indirectly, ownership interest
of any kind in any Restricted Party or any person or entity involved in the
violation of any Anti-Terrorism Law, not to form any partnership or joint
venture or conduct any business with any Restricted Party or any person or
entity involved in the violation of any Anti-Terrorism Law, and not to act,
directly or indirectly, as the agent or representative of any Restricted Party
or any person or entity involved in the violation of any Anti-Terrorism Law; and
to indemnify the Bank for any costs incurred by any of them as a result of any
violation of an Anti-Terrorism Law by Borrower.

 

5

 

 

M.      Notice: Any notice in connection with any of the Liabilities shall be in
writing and may be delivered personally or by cable, telex, telecopy or other
electronic means of communication, or by certified mail, return receipt
requested, addressed (a) to Borrower at IM Brands, LLC, 475 Tenth Avenue, 4th
Floor, New York, New York 10018 or to such other address that the Bank has
received written notice from Borrower as being Borrower’s address, and (b) to
the Bank at Bank Hapoalim B.M., 1177 Avenue of the Americas, New York, New York
10036, Attention: Legal Department. Any such notice shall be addressed to such
other address (es) as may be designated in writing hereafter. All such notices
shall be deemed given when delivered personally or electronically or when
mailed, except notice of change of address, which shall be deemed to have been
given when received.

 

(a)     N.     Definitions: The following definitions apply in this Note: (1)
Acceleration: any acceleration of payment or requirement of prepayment of any
Debt, or any Debts becoming due and payable prior to stated maturity. (2)
Account: (a) the balance of any account of Borrower with any Person, and/or (b)
any property in the possession or custody of, or in transit to, any Person,
whether for safekeeping, collection, pledge or otherwise, as to which Borrower
has any right, power or interest - in each case whether existing now or
hereafter, in any jurisdiction worldwide, and whether or not denominated in the
same currency as any of the Liabilities. (2A) Applicable Discount Rate: a
discount rate selected by Bank based on the Applicable LIBOR Based Rate (for
remaining terms of one year or less) or the Treasury Note Rate (for remaining
terms of greater than one year). (2B) Applicable LIBOR Based Rate: at the time
of the prepayment, the rate of interest per annum equal to the LIBOR Based Rate
(converted by Bank to the applicable equivalent monthly yield using Bank’s then
system of conversion) for an Interest Period selected by Bank in accordance with
good faith commercial practices as having a maturity date closest to the
maturity date of the Loan. (3) Applicable Percentage: (a) two percent (2.00%) in
the case of a prepayment on or prior to June 30, 2014, (b) one percent (1.00%)
in the case of a prepayment on or after July 1, 2014 but on or before June 30,
2015 and (c) zero percent (0.00%) on or after July 1, 2015. (4) Applicable Rate:
whichever of the Loan Rate or Increased Rate is the applicable interest rate at
any time. (5) Anti-Terrorism Law: any U.S. State or Federal law relating to
terrorism, money laundering or any related seizure, forfeiture or confiscation
of assets, including: (a) the Executive Order No. 13224 of September 23, 2001 -
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism; (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the USA PATRIOT Act), Public Law 107-56; and (c) the Money Laundering
Control Act of 1986, Public Law 99-570 (6) Bank: Bank Hapoalim B.M. (6)
Borrower: the Person(s) executing this Note at paragraph 10 or any one or more
of them. "Borrower" may refer to one or more Persons. (7) Business Day: any day
on which both (a) banks are regularly open for business in New York City and (b)
the Office is open for ordinary business. In the Bank's discretion, the Office
may be closed on any Saturday, Sunday, legal holiday or other day on which it is
lawfully permitted to close. (8) Control: the power, alone or in conjunction
with others, directly or indirectly, through voting securities, by contract or
otherwise, to direct or cause the direction of a Person's management and
policies. (9) Costs and Expenses: any and all reasonable costs and expenses
(including but not limited to reasonable attorneys' fees and disbursements)
incurred in connection with the Loan Documents and/or the Liabilities, including
but not limited to those for (a) any action taken, whether or not by litigation,
to collect, or to protect rights or interests with respect to, or to preserve
any collateral securing, any of the Liabilities, (b) compliance with any legal
process or any order or directive of any Governmental Authority with respect to
any Party, (c) any litigation or administrative proceeding relating to any
Party, and/or (d) any amendment, modification, extension or waiver with respect
to any of the Liabilities. (10) Debt: any Party's obligation of any sort (in
whole or in part) for the payment of money to any Person, whether (a) absolute
or contingent, (b) secured or unsecured, (c) joint, several or independent, (d)
now or hereafter existing, or (e) due or to become due. (11) Debtor Relief
Action: the commencement by any Party or (unless dismissed or terminated within
60 days) against any Party of any proceeding under any law of any jurisdiction
(domestic or foreign) relating to bankruptcy, reorganization, insolvency,
arrangement, composition, receivership, liquidation, dissolution, moratorium or
other relief of financially distressed debtors, or the appointment of a
receiver, trustee, committee, custodian, personal representative or similar
official for Borrower or for any Material part of Borrower's property, or the
making by any Party of an assignment for the benefit of creditors. (12) Default:
any breach, default or event of default under, or any failure to comply with,
any provision of any Loan Document after giving effect to any applicable notice,
grace or cure period. (13) Event of Default: any event set forth in paragraph D.
(14) Executive Order: Executive Order No. 13224 of September 23, 2001 - Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism; (14A) Fixed Rate Liquidated Cost: an amount, if
any, necessary to compensate Bank for the cost of reinvesting (whether or not
Bank actually invests the prepaid principal amount), for the period through the
maturity date of the Loan, the prepaid principal amount received by Bank at a
rate or rates which may be less than the Fixed Rate applicable to such prepaid
portion of the Loan. (15) Governmental Authority: any domestic or foreign,
national or local, (a) government, (b) governmental, quasi-governmental or
regulatory agency or authority, (c) court or (d) central bank or other monetary
authority. (16) Guarantor: Xcel Brands, Inc., a Delaware corporation. (17)
Increased Rate: the Loan Rate plus 2% per year. (18) IP Security Agreement: the
Intellectual Property Security Agreement, dated as of the date hereof and as may
be amended, restated, supplemented or otherwise modified from time to time,
between the Borrower and the Bank. (19) Law: any treaty, law, regulation, rule,
judgment, order, decree, guideline, interpretation or request (whether or not
having the force of law) issued by any Governmental Authority. (20) Letter
Agreement: the letter agreement, dated as of the date hereof and as may be
amended, restated, supplemented or otherwise modified from time to time, between
the Borrower and the Bank. (21) Liabilities: (a) any and all of the Debt
evidenced by this Note, and any and all other Debt of Borrower to, or held or to
be held by, the Bank under the Loan Documents, and (b) any and all obligations
of any other Party with respect to any of such Debt. (21A) LIBOR: the rate per
annum (carried out to the fifth decimal) equal to the rate determined by the
Bank to be the offered rate on a page or service (whether provided by Bridge
Telerate, Reuters, Bloomberg or any other service) that displays an average
British Bankers Association Interest Settlement Rate for deposits in U.S.
dollars with a term equivalent to the remaining term of the Loan. (21B)
LIBOR-Based Rate: an annual rate equal to LIBOR plus 3.00%, as determined by the
Bank. (22) License: shall have the meaning assigned to such term in the IP
Security Agreement. (23) Loan Documents: means, collectively, the Letter
Agreement, this Note, the Security Agreement and all documents executed and
delivered in connection with the foregoing. (24) Loan Rate: the interest rate
determined under paragraph 2. (25) Material: material to the business or
financial condition of any Party on a consolidated or consolidating basis. (26)
Material Royalty Default: An Event of Default pursuant to paragraph D(7) hereof.
(27) Office: the Bank's office at 1177 Avenue of the Americas, New York, New
York 10036, or such other place within the United States as the Bank may specify
by notice. (28) Party: (a) Borrower; (b) any maker, co-maker or endorser of any
Loan Document evidencing-, or any guarantor, surety, accommodation party or
indemnitor with respect to-, or any Person that provides any collateral as
security for, or any Person that issues a subordination, comfort letter, standby
letter of credit, repurchase agreement, put agreement, option, other agreement
or other credit support with respect to, any of the Liabilities; and (c) if any
Party is a partnership or joint venture, any general partner or joint venturer
in such Party. (29) Payment Date: any Business Day on which any part of the
principal or any installment of this Note becomes due and payable under
paragraph 1 (and not on account of an Acceleration). (30) Person: any person,
partnership, joint venture, company, corporation, unincorporated organization or
association, trust, estate, Governmental Authority, or any other entity. (31)
Prepaid Principal: any amount of principal or any installment of this Note which
Borrower pays prior to the applicable Payment Date for such amount. (32)
Intentionally Omitted. (33) Prime Rate: the Bank's New York Branches' stated
Prime Rate as reflected in its books and records as such Prime Rate may change
from time to time. The Bank's determination of its Prime Rate shall be
conclusive and final. The Prime Rate is a reference rate and not necessarily the
lowest interest rate charged by the Bank. (34) QVC Agreement: that certain
Second Amended and Restated Agreement dated as of August 12, 2011 by and between
QVC, Inc., a Delaware corporation, the Borrower, Isaac Mizrahi and IM
Ready-Made, LLC, as amended, supplemented or otherwise modified from time to
time. (35) Regulatory Costs: any and all costs and expenses of complying with
any Law adopted or taking effect after the date hereof, including but not
limited to with respect to (a) any reserves or special deposits maintained for
or with, or pledges to, or assessments, insurance premiums or special charges
paid to, any Governmental Authority, or (b) any capital, capital equivalency
ledger account, ratio of assets to liabilities, risk-based capital assessment or
any other capital substitute, risk-based or otherwise. (36) Restricted Party:
(a) any individual or entity: listed in the Annex to the Executive Order or is
otherwise subject to the provisions of the Executive Order; (b) listed on the
"Specially Designated Nationals and Blocked Persons" list maintained by the
Office of Foreign Assets Control (OFAC) of the United States Department of the
Treasury, as updated or amended from time to time, or any similar list issued by
OFAC; or (c) whose property has been blocked, or is subject to seizure,
forfeiture or confiscation, by any order relating to terrorism or money
laundering issued by the President, Attorney General, Secretary of State,
Secretary of Defense, Secretary of the Treasury or any other U.S. State or
Federal governmental official or entity. (37) Taxes: any and all present and
future taxes, levies, imposts, deductions, charges and withholdings in any
jurisdiction worldwide, and all liabilities with respect thereto, which are
imposed by a Governmental Authority with respect to this Note or to any amount
payable under this Note, excluding taxes determined on the basis of the net
income of a Person or of any of its offices. (38) Transfer: any negotiation,
assignment, participation, conveyance, grant of a security interest, lease,
delegation, or any other direct or indirect transfer of a complete or partial,
legal, beneficial, economic or other interest or obligation. (39) Transferee:
any Person to whom a Transfer is made. (40) Transferred Items: items defined in
paragraph I. (40a) Treasury Note Rate: at the time of the prepayment, the rate
of interest per annum equal to the yield to maturity (converted by Bank to the
applicable equivalent monthly yield using Bank’s then system of conversion) of
the Treasury Obligation selected by Bank in accordance with good faith
commercial practices as having a maturity date closest to the maturity date of
the Loan. (41) Treasury Obligation: a note, bill or bond issued by the United
States Treasury Department as a full faith and credit general obligation of the
United States.

 

6

 

 

 

[tlogo.jpg]



 

RIDER TO PROMISSORY NOTE

 

This Rider is referred to in paragraph 3 of, and constitutes a part of, the
Promissory Note of Borrower to the Bank dated as of July 31, 2013 in the amount
of up to $13,000,000.00.

 



 

 

Specific Terms

 

Fixed Rate: 4.44% per annum

 



 

 

[Remainder of this page intentionally left blank;

signature page appears on the next page;

Riders continue after the signature page]

 

 

 

 

Borrower agrees to the above Specific Terms and to all of the Terms and
Conditions set forth below.

 

Print Borrower’s Name:

 

IM BRANDS, LLC

 

By: XCEL BRANDS, INC.     Its: Manager         By: /s/ James F. Haran     Name:
James F. Haran     Title: Chief Financial Officer  

 

[Riders continue on the following page]

 

 

 

 

Terms and Conditions

 

Certain capitalized terms are defined in paragraph 4.

 

1.            Advances. Borrower shall receive on the date hereof a Loan in the
principal amount of $13,000,000 from the Bank, subject to the terms and
conditions set forth in the Loan Documents.

 

2.            Payment of Principal and Interest. Subject to the other provisions
of the Note:

 

(a)          Obligation, Time and Manner of Payment. Subject to the other
provisions of the Note and this Rider, the Outstanding Principal Amount shall be
due and payable at the applicable Due Date. Unless specified otherwise in the
Note or in a Rider thereto, every payment to be made by or on behalf of the
Borrower under the Note shall be made in U.S. Dollars, and the designation of
U.S. Dollars as the currency of payment is of the essence. Every payment or
delivery under the Note by or on behalf of Borrower of any money denominated in
any Currency shall be made at the Office and/or to such account or accounts as
the Bank may designate from time to time by notice to Borrower, in immediately
available and freely transferable funds in the Currency in which the applicable
obligation is denominated and in Currency that is unrestricted, unblocked and
free of exchange controls, without set off, counterclaim, withholding or
deduction of any kind whatsoever. Except as otherwise provided herein, any
payment due under the Note on a day that is not a Business Day shall be payable
on the next succeeding Business Day.

 

(b)          Loan Rate. Interest on any Outstanding Principal Amount shall
accrue, at the Fixed Rate.

 

(c)          Payment and Calculation of Interest. Interest accruing on the
Outstanding Principal Amount shall be payable (i) each Payment Date, (ii) at the
Due Date and (iii) at any time that any Prepaid Principal is paid. Interest
shall be calculated as set forth in the Note.

 

(d)          Currency of Payment. All loans and repayments of principal,
interest or any other costs and charges shall be made in U.S. dollars.

 

3.            Bank’s Conclusive Determinations and Schedule. The Bank’s
determination with respect to any matter hereunder shall be conclusive, final
and binding on Borrower, absent manifest error. The Bank shall from time to time
record the Applicable Rate, each date on which any part of principal, interest
or any other amount shall be due and payable, and the amount and date of each
payment of principal, interest or any other amount, on a schedule, which in the
Bank’s discretion may be computer-generated and/or may be taken from the Bank’s
general books and records, and which schedule is incorporated in, and is a part
of, the Note and this Rider (the “Schedule”). The Schedule shall be conclusive,
final and binding upon Borrower, absent manifest error, provided, however, that
the failure of the Bank to record any of the foregoing shall not limit or
otherwise affect the obligation of Borrower to pay all amounts owed to the Bank
under the Note. Without limiting the foregoing, Borrower acknowledges that the
Interest Period and the Applicable Rate with respect to any Outstanding
Principal Amount are subject to the Bank’s consent ordinarily negotiated between
Borrower and the Bank by telephone, and Borrower agrees that in the event of any
dispute as to any of the terms of any Loan, the determination of the Bank and
its respective entry with respect thereto on its books and records and/or on the
Schedule shall be conclusive, final and binding on Borrower, absent manifest
error.

 

1

 

 

4.            Definitions. Each capitalized term not defined herein shall have
the meaning ascribed thereto in the Note. The following definitions apply in
this Rider and in the Note, and shall prevail over any different definitions in
the Note.

 

(a)           Applicable Rate: whichever of the Loan Rate or Increased Rate is
the applicable interest rate at any time with respect to any Outstanding
Principal Amount.

 

(b)           Currency: money denominated in the lawful currency of any country
(including but not limited to the lawful currency of the United States) or any
unit of account or single or unified currency of the European Community.

 

(c)           Determination Time: 12:00 noon (or any later time determined by
the Bank in its sole discretion), New York City time, of a Working Day that is
two Working Days prior to the date of the Loan.

 

(d)           Due Date: each date set forth in paragraph 1 of the Note or, if
the Bank has extended such dates pursuant to paragraph G(5) of the Note or by an
agreement with Borrower, such extended dates.

 

(e)           Fixed Rate: as set forth under Specific Terms.

 

(f)            Loan: any loan advanced by the Bank to Borrower under the Note.

 

(g)           Loan Rate: the interest rate determined under subparagraph 2(b).

 

(h)           Note: the note of which this Rider is a part (including any and
all riders and amendments to the Note).

 

(i)            Outstanding Principal Amount: the outstanding principal amount of
the Loan.

 

(j)            Payment Date: the first Business Day of each calendar quarter
with respect to interest accrued up to such date.

 

(k)           Working Day: a Business Day on which banks are regularly open for
business in London.

 

2

 

 